DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 09 February 2021 for application 15/914,967. Currently claims 1-20 are pending and have been examined.
Applicant’s arguments with respect to the §112(b) rejection of claims 3 and 11-20 have been fully considered and are persuasive. The rejection of claims 3 and 11-20 have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas of mathematical concepts without significantly more. 

Regarding claim 1, the steps for eligibility analysis are shown below.
Step 1: 
According to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitations of calculating a plurality of filters based on a symmetric matrix; transforming a function using the 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.
claim 2, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 2 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the error is computed based on a regret function, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, 

Regarding claim 3, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 3 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein an optimization complexity for the regret function of the transformed function is less than the optimization complexity for the regret function of the function, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 


In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.

Regarding claim 4, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 4 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein a regret bound of the transformed function is convex and a regret bound of the function is non-convex, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.

Regarding claim 5, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 5 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the mapping term is a matrix, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 


In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.

Regarding claim 6, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 6 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the symmetric matrix is a Hankel matrix, under the broadest reasonable interpretation, 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.

Regarding claim 7, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 7 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 

In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the filters comprise wave-form filters, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.



claim 8, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 8 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of training a neural network using the time series input and corresponding training data, and performing the time series prediction using the trained neural network, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than 

Regarding claim 9, the steps for eligibility analysis are shown below.
 Step 1:
According to the first step (Step 1) of the 101 analysis, claim 9 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the time series input relates to video and the performed time series prediction comprises object recognition in the video, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 

In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.

Regarding claim 10, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 10 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the time series input comprises language and the performed time series prediction comprises language processing, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.

Regarding claim 11, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 11 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitations of calculating a plurality of filters based on a symmetric matrix; generating a mapping term based on a time series input and a function, the generating comprising iteratively: transforming the function using the calculated plurality of filters; predicting an interim output using the transformed function and the mapping term; computing an error of the interim output based on a known output; and updating the mapping term based on the computed 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.



claim 12, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 12 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the error is computed based on a regret function, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, 
Regarding claim 13, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 13 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein an optimization complexity for the regret function of the transformed function is less than the optimization complexity for the regret function of the function, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 



In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.

Regarding claim 14, the steps for eligibility analysis are shown below.
Step 1: 
According to the first step (Step 1) of the 101 analysis, claim 14 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein a regret bound of the transformed function is convex and a regret bound of the function is non-convex, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.

Regarding claim 15, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 15 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the mapping term is a matrix, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 


In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.

Regarding claim 16, the steps for eligibility analysis are shown below.
Step 1: 
According to the first step (Step 1) of the 101 analysis, claim 16 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the symmetric matrix is a Hankel matrix, under the broadest reasonable interpretation, 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.

Regarding claim 17, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 17 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 

In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the filters comprise wave-form filters, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. 
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.



claim 18, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 18 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein, generating the mapping term further comprises training a neural network using the time series input and corresponding training data, and performing the time series prediction using the trained neural network, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 

Regarding claim 19, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 19 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the time series input relates to video and the performed time series prediction comprises object recognition in the video, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.
Step 2A, prong 2:
In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.

Regarding claim 20, the steps for eligibility analysis are shown below.
Step 1:
According to the first step (Step 1) of the 101 analysis, claim 20 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, prong 1:
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the time series input comprises language and the performed time series prediction comprises language processing, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.



In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements. As described in MPEP 2106.04(d), subsection III, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. 
Step 2B:
In the last step (Step 2B) of the analysis, there are no additional elements that can be carried over from Step 2A Prong Two for re-evaluation. Therefore, according to MPEP 2106.05, subsection II, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. The claim is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anava et al (Online Learning for Time Series Prediction, 2013) in view of Zhigljavsky (Singular Spectrum Analysis for time series: Introduction to this special issue, 2010).
claim 1, Anava teaches: A method of performing time series prediction by improper learning, the method comprising (Online time series prediction. We use an improper learning approach [Page 4, Section 3, Paragraph 1]): calculating a plurality of filters (Note: Right hand side of line 5 corresponds to a filter, which has been calculated. i.e., the summation of the gamma and the X for any particular t would correspond to one filter and over the different times (0<t<T) would correspond to the plurality of filters.  [Page 5, Algorithm 1]); transforming a function using the calculated plurality of filters (The entirety of the equation in line 5 corresponds to the transformed function using the right hand side which corresponds to the calculated filters. At each time step, the function X-tilde_t (predicting X at the current timestep) is transformed from the function X-tilde_(t-1) (which predicted X at the previous time step) using the filter on the right hand side [Page 5, Algorithm 1]); predicting an interim output of a time series input using the transformed function and a mapping term (Note: Left hand side of line 5 shows predicting an output using the equation in line 5 as the transformed function and gamma as the mapping term [Page 5, Algorithm 1]); computing an error of the interim output based on a known output (Note: loss in line 6 corresponds to error and Observe Xt corresponds to known output  [Page 5, Algorithm 1]); updating the mapping term based on the computed error (Note: line 8 corresponds to updating the mapping term  [Page 5, Algorithm 1]); iterating the transforming, predicting, computing, and updating steps over a predetermined interval (lines 4 through 9 show a ‘for… do’ loop corresponding to iterations and for t=1 to (T-1) corresponds to the predetermined interval); and performing a time series prediction using the mapping term generated over the iterations (predicting a time series [Abstract]).
However, Anava does not explicitly disclose: based on a symmetric matrix.
(It is a Hankel matrix, which means that all the elements along the diagonal i+j =const are equal. Note: Hankel matrix is a symmetric matrix. [Page 2, 1st column, 1st paragraph]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anava to incorporate the teachings of Zhigljavsky to use symmetric matrix. One would have been motivated to do this modification because doing so would give the benefit of constructing a basic SSA which can be used for  forecasting and other tasks like smoothing, noise reduction etc as taught by Zhigljavsky paragraph [Page 2, 1st column, 4th paragraph].
Regarding claim 2, Anava teaches: The method of claim 1, wherein the error is computed based on a regret function (Equation (3) [Page 3, section 2.2].  Note:  "error" is the value of the loss, "regret function" is the loss function used to compute the error value).
Regarding claim 3, Anava teaches: The method of claim 1, wherein an optimization complexity for a first regret function of the transformed function is less than the optimization complexity for a second regret function of the function (We wish to obtain efficient algorithms, whose regret grows sublinearly in T, corresponding to an average per-round regret going to zero as T increases [Page 3, section 2.2, last line]. Note: Regret growing sublinearly is "an optimization complexity of a regret function of the function" and average per-round-regret going to zero is "an optimization complexity for a regret function of the transformed function". Going to zero is less than "growing sublinearly". The first and second under broadest reasonable interpretation corresponds to first and second time in an iteration.)
	Regarding claim 4, Anava teaches: The method of claim 3, wherein a first regret bound of the transformed function is convex and a second regret bound of the function is non-convex (In the first step we bound the regret suffered by an AR(m + k)  prediction using familiar techniques of online convex optimization. In the second step we bound the distance between the AR(m + k) loss function and the ARMA(k; q) loss function, using a chain of bounds and inequalities. [Page 6, Proof]).
Regarding claim 5, Anava teaches: The method of claim 1, wherein the mapping term is a matrix (Note: the mapping term was previously identified as gamma, which is a length (m+k) coefficent vector [Page 5, 1st paragraph]. Note: Any vector of length m+k is a matrix of size (1x(m+k)) so the mapping term gamma is indeed a matrix).
Regarding claim 6, Anava however does not explicitly disclose: wherein the symmetric matrix is a Hankel matrix.
 Zhigljavsky teaches, in an analogous system: The method of claim 1, wherein the symmetric matrix is a Hankel matrix (It is a Hankel matrix, which means that all the elements along the diagonal i+j =const are equal [Page 2, 1st column, 1st paragraph]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anava to incorporate the teachings of Zhigljavsky to use Hankel matrix. One would have been motivated to do this modification because doing so would give the benefit of constructing a basic SSA which can be used for  forecasting and other tasks like smoothing, noise reduction etc as taught by Zhigljavsky paragraph [Page 2, 1st column, 4th paragraph].
Regarding claim 11, Anava teaches: A method of performing time series prediction by improper learning, the method comprising (Online time series prediction. We use an improper learning approach [Page 4, Section 3, Paragraph 1]): calculating a plurality of filters (Note: Right hand side of line 5 corresponds to a filter, which has been calculated. i.e., the summation of the gamma and the X for any particular t would correspond to one filter and over the different times (0<t<T) would correspond to the plurality of filters.  [Page 5, Algorithm 1]); generating a  (Algorithm 1 shows how to choose gamma t in each iteration [Page 5, section 3.2]): transforming a function using the calculated plurality of filters (The entirety of the equation in line 5 corresponds to the transformed function using the right hand side which corresponds to the calculated filters. At each time step, the function X-tilde_t (predicting X at the current timestep) is transformed from the function X-tilde_(t-1) (which predicted X at the previous time step) using the filter on the right hand side [Page 5, Algorithm 1]); predicting an interim output of a time series input using the transformed function (Note: Left hand side of line 5 shows predicting an output using the equation in line 5 as the transformed function [Page 5, Algorithm 1]); computing an error of the interim output based on a known output (Note: loss in line 6 corresponds to error and Observe Xt corresponds to known output  [Page 5, Algorithm 1]); updating the mapping term based on the computed error (Note: line 8 corresponds to updating the mapping term  [Page 5, Algorithm 1]); wherein the mapping term is generated through iterations over a predetermined interval (lines 4 through 9 show a ‘for… do’ loop corresponding to iterations and for t=1 to (T-1) corresponds to the predetermined interval); and performing a time series prediction using the mapping term generated over the iterations (predicting a time series [Abstract]).
However, Anava does not explicitly disclose: based on a symmetric matrix.
Zhigljavsky teaches, in an analogous system: based on a symmetric matrix (It is a Hankel matrix, which means that all the elements along the diagonal i+j =const are equal. Note: Hankel matrix is a symmetric matrix. [Page 2, 1st column, 1st paragraph]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anava to incorporate the teachings of Zhigljavsky to use symmetric matrix. One would have been motivated to do this 
Regarding claim 12, Anava teaches: The method of claim 11, wherein the error is computed based on a regret function (Equation (3) [Page 3, section 2.2].  Note:  "error" is the value of the loss, "regret function" is the loss function used to compute the error value).
Regarding claim 13, Anava teaches: The method of claim 11, wherein an optimization complexity for a first regret function of the transformed function is less than the optimization complexity for a second regret function of the function (We wish to obtain efficient algorithms, whose regret grows sublinearly in T, corresponding to an average per-round regret going to zero as T increases [Page 3, section 2.2, last line]. Note: Regret growing sublinearly is "an optimization complexity of a regret function of the function" and average per-round-regret going to zero is "an optimization complexity for a regret function of the transformed function". Going to zero is less than "growing sublinearly". The first and second under broadest reasonable interpretation corresponds to first and second time in an iteration.)
	Regarding claim 14, Anava teaches: The method of claim 13, wherein a first regret bound of the transformed function is convex and a second regret bound of the function is non-convex (In the first step we bound the regret suffered by an AR(m + k)  prediction using familiar techniques of online convex optimization. In the second step we bound the distance between the AR(m + k) loss function and the ARMA(k; q) loss function, using a chain of bounds and inequalities. [Page 6, Proof]).
Regarding claim 15, Anava teaches: The method of claim 11, wherein the generated mapping term is a matrix (Note: the mapping term was previously identified as gamma, which is a length (m+k) coefficent vector [Page 5, 1st paragraph]. Note: Any vector of length m+k is a matrix of size (1x(m+k)) so the mapping term gamma is indeed a matrix).
Regarding claim 16, Anava however does not explicitly disclose: wherein the symmetric matrix is a Hankel matrix.
 Zhigljavsky teaches, in an analogous system: The method of claim 11, wherein the symmetric matrix is a Hankel matrix (It is a Hankel matrix, which means that all the elements along the diagonal i+j =const are equal [Page 2, 1st column, 1st paragraph]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anava to incorporate the teachings of Zhigljavsky to use Hankel matrix. One would have been motivated to do this modification because doing so would give the benefit of constructing a basic SSA which can be used for  forecasting and other tasks like smoothing, noise reduction etc as taught by Zhigljavsky paragraph [Page 2, 1st column, 4th paragraph].

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anava et al (Online Learning for Time Series Prediction, 2013) in view of Zhigljavsky (Singular Spectrum Analysis for time series: Introduction to this special issue, 2010) as applied to claims 1 and 11 above, and further in view of Edwards et al (US 6125105 A).
Regarding claim 7, the system of Anava and Zhigljavsky teach: The method of claim 1 (as shown above).
However, the system of Anava and Zhigljavsky does not explicitly disclose: wherein the filters comprise wave-form filters.
(example of predicting voice traffic levels [Column 8, line 53]. Note: If filters are being applied to audio which are waves then the filters correspond to wave-form filters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anava & Zhigljavsky to incorporate the teachings of Edwards to use voice traffic levels. One would have been motivated to do this modification because doing so would give the benefit of training data set ideally containing a spread of traffic data for all situations where the user wishes the predictor to work as taught by Edwards [Column 8, lines 54-56].
Regarding claim 8, the system of Anava and Zhigljavsky teach: The method of claim 1 (as shown above).
However, the system of Anava and Zhigljavsky does not explicitly disclose: further comprising: training a neural network using the time series input and corresponding training data, and performing the time series prediction using the trained neural network.
Edwards teaches, in an analogous system: further comprising: training a neural network using the time series input and corresponding training data, and performing the time series prediction using the trained neural network (inputting a plurality of values of the time series into the neural network. obtaining outputs from the neural network said outputs comprising predicted future value(s) of the time series [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anava & Zhigljavsky to incorporate the teachings of Edwards to input values of time series into the neural network and output predicted future values of the time series. One would have been motivated to do this modification because doing so would give the benefit of using the predictions for decision 
Regarding claim 9, the system of Anava and Zhigljavsky teach: The method of claim 1 (as shown above).
However, the system of Anava and Zhigljavsky does not explicitly disclose: wherein the time series input relates to video and the performed time series prediction comprises object recognition in the video.
Edwards teaches, in an analogous system: wherein the time series input relates to video and the performed time series prediction comprises object recognition in the video (other services such as video transmission [Column 1, lines 62-63]. selecting a portion of the training data [Column 9, line 9]. Note: A portion of the training data which is a video corresponds to object recognition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anava & Zhigljavsky to incorporate the teachings of Edwards to include video. One would have been motivated to do this modification because the system allows as much bandwidth as possible at any one time for other services like video transmission as taught by Edwards [Column 1, lines 61-63].
Regarding claim 10, the system of Anava and Zhigljavsky teach: The method of claim 1 (as shown above).
However, the system of Anava and Zhigljavsky does not explicitly disclose: wherein the time series input comprises language and the performed time series prediction comprises language processing.
Edwards teaches, in an analogous system: wherein the time series input comprises language and the performed time series prediction comprises language processing (example of predicting voice traffic levels [Column 8, line 53]. In order to determine the number of previous values required to make the forecast the following steps are carried out: [Column 11, lines 65-67]. Obtain a sequential series of values of the amount of voice traffic at equi-spaced time intervals [Column 12, lines 1-2]. Note: This shows how the voice traffic (corresponding to language) is being processed to make time series forecast).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anava & Zhigljavsky to incorporate the teachings of Edwards to use voice traffic levels. One would have been motivated to do this modification because doing so would give the benefit of training data set ideally containing a spread of traffic data for all situations where the user wishes the predictor to work as taught by Edwards [Column 8, lines 54-56].
Regarding claim 17, the system of Anava and Zhigljavsky teach: The method of claim 11 (as shown above).
However, the system of Anava and Zhigljavsky does not explicitly disclose: wherein the filters comprise wave-form filters.
Edwards teaches, in an analogous system: wherein the filters comprise wave-form filters (example of predicting voice traffic levels [Column 8, line 53]. Note: If filters are being applied to audio which are waves then the filters correspond to wave-form filters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anava & Zhigljavsky to incorporate the teachings of Edwards to use voice traffic levels. One would have been motivated to do this modification because doing so would give the benefit of training data set ideally containing a spread of traffic data for all situations where the user wishes the predictor to work as taught by Edwards [Column 8, lines 54-56].
claim 18, the system of Anava and Zhigljavsky teach: The method of claim 11 (as shown above).
However, the system of Anava and Zhigljavsky does not explicitly disclose: wherein, generating the mapping term further comprises training a neural network using the time series input and corresponding training data, and performing the time series prediction using the trained neural network.
Edwards teaches, in an analogous system: wherein, generating the mapping term further comprises training a neural network using the time series input and corresponding training data, and performing the time series prediction using the trained neural network (inputting a plurality of values of the time series into the neural network. obtaining outputs from the neural network said outputs comprising predicted future value(s) of the time series [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anava & Zhigljavsky to incorporate the teachings of Edwards to input values of time series into the neural network and output predicted future values of the time series. One would have been motivated to do this modification because doing so would give the benefit of using the predictions for decision making and allocation of resources as well as for other purposes as taught by Edwards [Column 3, lines 5-6].
Regarding claim 19, the system of Anava and Zhigljavsky teach: The method of claim 11 (as shown above).
However, the system of Anava and Zhigljavsky does not explicitly disclose: wherein the time series input relates to video and the performed time series prediction comprises object recognition in the video.
 (other services such as video transmission [Column 1, lines 62-63]. selecting a portion of the training data [Column 9, line 9]. Note: A portion of the training data which is a video corresponds to object recognition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anava & Zhigljavsky to incorporate the teachings of Edwards to include video. One would have been motivated to do this modification because the system allows as much bandwidth as possible at any one time for other services like video transmission as taught by Edwards [Column 1, lines 61-63].
Regarding claim 20, the system of Anava and Zhigljavsky teach: The method of claim 11 (as shown above).
However, the system of Anava and Zhigljavsky does not explicitly disclose: wherein the time series input comprises language and the performed time series prediction comprises language processing.
Edwards teaches, in an analogous system: wherein the time series input comprises language and the performed time series prediction comprises language processing (example of predicting voice traffic levels [Column 8, line 53]. In order to determine the number of previous values required to make the forecast the following steps are carried out: [Column 11, lines 65-67]. Obtain a sequential series of values of the amount of voice traffic at equi-spaced time intervals [Column 12, lines 1-2]. Note: This shows how the voice traffic (corresponding to language) is being processed to make time series forecast).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anava & Zhigljavsky to incorporate .

Response to Arguments
Applicant's arguments filed 09 February 2021 have been fully considered but they are not persuasive. Applicant argues that the combination of references is not prima facie obvious. Examiner respectfully disagrees. Claims 1-20 are rejected under 35 USC § 103 because the combination of Anava, Zhigljavsky, and Edwards teach every element of the amended claims 1-20 as shown above. Regarding independent claims 1 and 11, Anava teaches: calculating a plurality of filters (Note: Right hand side of line 5 corresponds to a filter, which has been calculated. i.e., the summation of the gamma and the X for any particular t would correspond to one filter and over the different times (0<t<T) would correspond to the plurality of filters.  [Page 5, Algorithm 1]). Furthermore, claims 2-10 and 12-20 depend from one of independent claims 1 or 11, and are rejected under 35 USC § 103 for the same reason. 
Applicant argues that the claims are patent eligible because the claims do not recite an abstract idea, combination of elements is more than the abstract idea, and the claims do not preempt an abstract idea. Examiner respectfully disagrees. Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed towards abstract ideas of mathematical concepts without significantly more. In step 2A prong 1 of the eligibility analysis, the claims under the broadest reasonable interpretation, involve mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claims do . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122